Danforth, J.
This is an action to recover possession of eighteen different parcels of land, claimed by virtue of a sale for taxes for the years 1862, 1863, and 1864. The proceedings in assessing the taxes and making the sales, are substantially alike in each year, and, therefore, it will be unnecessary to consider only those of the first.
Many objections have been -raised to the election, qualification, and proceedings of the officers who made the assessments, as well as to the proceedings of the collector in making the sales. It is true that in these respects, as the plaintiff’s title is founded solely upon the provisions of the statute, such provisions must be strictly complied with. Without considering each objection, it is difficult to say, that after a careful comparison of the proceedings of the town and its officers, with the several provisions of the statute, we find that the officers were duly elected and qualified, and that the certificate of the oath taken by them is sufficient and in conformity with the provisions of the R. S., c. 1, § 6. Nor do we find any defect in the assessment or in the proceedings of the collector in making the sales, certainly none not remedied by R. S., c. 6, § 98, unless it be in the description of the land taxed and sold. The indefinite description of the several parcels assessed is the only serious objection to the plaintiff’s title. He will, then, be entitled to a judgment for such lots as are sufficiently described, while as to the others' he must fail.
The R. S., c. 6, § 150 provides that, “ for all taxes legally assessed on real estate belonging to resident proprietors ... a lien is hereby created which shall continue in full force until the payment thereof.” By the same section it is further provided that the collector may give notice “ of his intention to sell so much of such *533real estate ... as is necessary to pay said tax and all charges.” By § 152 of the same chapter it is enacted that, “ when no person appears to discharge the taxes duly assessed on any real estate of resident owners, with costs . . . the collector shall proceed to sell at public auction, to the highest bidder, so much of such real estate as is necessary to pay the tax then due.” The collector has no authority whatever for selling land of resident proprietors for taxes except as given in these statutes. lie can sell such and only such as the law gives a lien upon, and the lien attaches to such and only such as are legally assessed, and to the specific and definite parcel upon which the tax is laid. If there is no definite parcel taxed, there can be no lien, and if no lien there can be no legal sale. Hence the inference is irresistible, that, in the assessment which establishes the lien, and which is the foundation on which rest all the subsequent proceedings, the lots taxed must be definitely and distinctly described. This view is confirmed, if confirmation were necessary, by the provision in § 150 in relation to the notice to be given by the collector, which is as follows, “ designating the name of the owner, if known, the right, lot and range, the number of acres as near as may be, . . . and such other short description as is necessary to render it certain and plain.” The collector must obtain his information from the assessment. He has no authority to add to or take from it; nor can the assessors, after the completion of the tax, add to the description so as to make that certain which was before uncertain. The assessment must be complete in and of itself as much as a deed or contract. Parol proof may be resorted to for the purpose of applying the terms of the description to the face of the earth, but no further. It cannot supply any deficiency in the huts or bounds. These must be ascertained from what is written and from that alone. We may suppose, as contended in the argument, that the assessors intended to assess the lot or portions of the lot owned by the person taxed, or we may learn that fact from those officers themselves. But this is not a question of intention, but one of fact. What did they do ? What is the specific lot upon which the tax is made ? Until we can answer these *534questions, and from tlie record, we are utterly unable to ascertain the lot to which the lien attaches and the one to be sold. Blackwell on Tax Titles, 392,123-4.
Applying these principles to the case at bar, we find the description, in the assessment of many of the lots sold, defective and insufficient.
The first parcel claimed in the writ has no description whatever. The thirteenth, though sufficiently set out in the writ, in the assessment is described as one-half island; whether an undivided half ' does not appear, or if not undivided, no means are furnished by which we can ascertain which half is intended.
The third, fifth, sixth, seventh, eleventh, fourteenth, fifteenth, sixteenth, seventeenth, and eighteenth parcels declared for are described as parts of lots or parcels, or so many acres of a certain lot.
Such a description, however it may be in a deed, when the grantor makes his own bargain and can enter into such a contract as he pleases, is plainly insufficient in a tax title, where the lien is fixed t by the assessment and nothing is left to the discretion or election of the collector or purchaser as to the location of the particular lot sold or the specific acres in the lot to which the sale shall attach. Under such a description the person assessed could not tell whether it was his property or that of a stranger which was taxed. Nor would the purchaser have sufficient knowledge of the identity of the land to enable him to bid intelligently. Blackwell on Tax Titles, 124 and cases cited; Adams v. Larrabee, 46 Maine, 516.
Therefore, as to these lots, the action must fail. But as to the remaining lots it is different. The second declared for is described somewhat differently in the writ and assessment, yet the description in each is definite, and the two have so much in common as to satisfactorily lead to the conclusion that both refer to the same tract.
The fourth piece is described as the Cyrus. Keen place, in lot six, range two; the eighth as the whole of lot four, range three, Lunt’s Lower Tract; the ninth as lot six, range three; the tenth as lot three, range three; and the twelfth as the Lang farm on the hill, being parts of lots one in the third and fourth ranges. These *535lots are sufficiently described to enable any one to identify them by having the knowledge necessary to apply the description to the face of the earth.
The plainliff must, therefore, have judgment for the second, fourth, eighth, ninth, tenth, and twelfth parcels demanded in his writ and described as above, and for the remainder,

Judgment for defendant.

Appleton, O. J.; Cutting, Kent, Walton, and Barrows, JJ., concurred.